Citation Nr: 0405512	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-29 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for multiple myeloma 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to April 
1946 and from October 1948 to September 1949.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a May 2003 rating decision of the Regional Office (RO) 
that denied the veteran's claim for service connection for 
multiple myeloma secondary to radiation exposure.


REMAND

The veteran asserts that he served aboard the USS LST 859 and 
that on August 6, 1945, there was six inches of radiation 
fallout all over the ship.  He claims that he subsequently 
developed multiple myeloma due to such radiation exposure.  
It is not disputed that the veteran was diagnosed with 
multiple myeloma in 2001.

The United States Court of Appeals for Veterans Claims 
(Court) held that a claim for service connection based on 38 
C.F.R. § 3.311 (2003) is a unique type of service connection 
claim, and that pursuant to that regulation, the VA must 
furnish the special assistance to the appellant provided for 
in the regulation.  Hilkert v. West, 11 Vet. App. 284 (1998).

In cases based on radiation exposure, a request for dose 
information will be made to the Department of Defense in 
claims based on atmospheric nuclear weapons test 
participation, and in claims based on participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  In all other claims involving radiation 
exposure, records concerning the veteran's exposure to 
radiation will be forwarded to VA's Under Secretary for 
Health for preparation of a dose estimate.  38 C.F.R. 
§ 3.311(a)(2)(i) - (iii).  The veteran has not asserted that 
his claim is based on atmospheric nuclear weapons test 
participation, and in an April 23, 2003 statement, the 
Department of Defense found that available historical records 
do not document the veteran's "participation" with the 
American occupation forces in Hiroshima or Nagasaki, Japan.  
However, all other claims for service connection based on 
radiation exposure also require a dose estimate, and the 
Board notes that a dose estimate has not yet been obtained in 
accordance with 38 C.F.R. § 3.311(a)(2)(iii).  In this case, 
while it is not clear that a dose estimate is required 
pursuant to 38 C.F.R. § 3.311(a)(2)(i) or (ii), it is 
required under § 3.311(a)(2)(iii) (other exposure claims).  

Accordingly, the case must be remanded for the following 
actions:

1. The RO should refer the case to the 
Under Secretary for Benefits, in 
accordance with 38 C.F.R. § 
3.311(a)(2)(iii), (b) and (c), prior to 
readjudication.

2. Thereafter, the RO should ensure that 
all of the development action has been 
conducted and completed in full to comply 
with the requirements set forth in 
Hilkert v. West, 11 Vet. App. 284 (1998) 
and 38 C.F.R. § 3.311. If any development 
is incomplete, the RO should take 
appropriate corrective action.

3. After readjudication by the RO, if the 
decision remains adverse, a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be provided an adequate 
opportunity to respond. Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


